Citation Nr: 0426102	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a skin disorder as 
secondary to herbicide exposure.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2000, April 
2000, and December 2001 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In December 2002, the Board denied service connection for 
PTSD, a skin disorder and hypertension.  In January 2004, the 
United States Court of Appeals for Veterans Claims (CAVC) 
vacated the decision and remanded the issue back to the Board 
for further action consistent with the joint motion for 
remand and stay of proceedings. 


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  As referred to above, the joint motion 
questions whether the VCAA duty to notify had been satisfied.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  An up-to-date VCAA letter 
should be sent.  The RO should request 
the veteran to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





